—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 6, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant testified that she left her employment as a part-time secretary for an accounting firm because of a culmination of frustration and stress caused by the unprofessional environment in which she worked. Claimant, who had worked at the firm only 10 weeks, contended that there were constant loud arguments between one of the partners in the firm and his brother, who rented space in the same office. Claimant was also frustrated because the office equipment did not function *1047properly and needed constant repairs. Claimant felt that she was not properly trained to use the computer software needed for her job, but she did not complain to her employer or ask for more instruction. Although claimant also testified that her medical condition was exacerbated by the stressful environment, there is no evidence in the record that this caused her to miss work or that her doctor advised her to quit her job (see, Matter of Chawkin [Catherwood], 18 AD2d 750). In addition, she never informed her employer about her disability. Claimant’s employer was satisfied with her work and stated that, had claimant asked, he would have tried to deal with her problems. In essence, claimant quit her job as a result of general dissatisfaction with job conditions. Under the circumstances, substantial evidence exists to support the determination of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause (see, Matter of Wigutow [Roberts] 138 AD2d 817; Matter of Rubinstein [Catherwood] 33 AD2d 950).
Weiss, P. J., Mikoll, Yesawich Jr. and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.